DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-13) in the reply filed on 1/7/22 is acknowledged.
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  The Election/Restriction requirement is made final.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2020/0357362) in view of Ebisuno (US 2012/0169798).

	Regarding claim 1, Shin discloses a display apparatus comprising: a display panel comprising a first display area, a second display area (abstract, figs. 1-3, figs. 16 and 23, see ¶ 69-73), 
	a gate driver configured to output a gate signal to a gate line of the display panel (fig. 1, gate driver 120, see ¶ 67, ¶ 81-85);
	a data driver configured to output a data voltage to a data line of the display panel (figs. 1 and 6, data driver 306, see ¶ 67, ¶ 81-94);
	and a driving controller configured to control a driving timing of the gate driver and a driving timing of the data driver (figs. 1 and 6, timing controller 303, see ¶ 67, ¶ 81-94),
	wherein the driving controller, the data driver, and the signal generator form an integrated driver (figs. 1 and 6, see ¶ 67, data driver 306 and timing controller 303 may be integrated in a drive integrated circuit 300, see also ¶ 81-94, power supply 304 included in integrated circuit 300 generates, e.g., initialization voltage).

	Ebisuno teaches a first back gate signal applying line connected to back gate electrodes of pixels in the first display area and a second back gate signal applying line connected to back gate electrodes of pixels in the second display area (figs. 1-2, ¶ 102-115, bias wires 165 connected to back gate electrodes of drive transistors; see also figs. 9-10, ¶ 202-209, reference power line may be used as bias line; see also ¶ 18-19);
	a back gate signal generator configured to generate a first back gate signal applied to the back gate electrodes of the pixels in the first display area and a second back gate signal applied to the back gate electrodes of the pixels in the second display area (figs. 1-2, ¶ 102-115, bias voltage control circuit 130; see also figs. 9-10, ¶ 202-209, reference power line may be used as bias line; see also ¶ 18-19);
	wherein the signal generator is a back gate signal generator (figs. 1-2, ¶ 102-115, bias voltage control circuit 130; see also figs. 9-10, ¶ 202-209, reference power line may be used as bias line).
	Shin and Ebisuno are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shin with the back gate structure of Ebisuno 

	Regarding claim 7, Shin discloses wherein the integrated driver comprises a gamma reference voltage generator configured to generate a gamma reference voltage (figs. 1 and 6, gamma voltage generator 305, see ¶ 67, ¶ 81-94),
	wherein the data driver is configured to convert a data signal to the data voltage based on the gamma reference voltage and to output the data voltage to the display panel (figs. 1 and 6, see ¶ 67, ¶ 81-94),
	and wherein the integrated driver further comprises a voltage regulator configured to receive information regarding a level of the first back gate signal and a level of the second back gate signal and to generate the first back gate signal and the second back gate signal (figs. 1 and 6, see ¶ 67, ¶ 81-94, power supply 304 with DC-DC converter includes a regulator, power supply 304 adjusts DC input voltage to generate DC power, e.g., initialization voltage).

	Regarding claim 8, Shin discloses a power voltage generator configured to generate a high power voltage and a low power voltage applied to the pixel of the display panel (figs. 1 and 6, see ¶ 67, ¶ 81-94).
	Ebisuno further teaches wherein the power voltage generator is formed independently from the voltage regulator (figs. 1 and 6, power supply 150, see ¶ 102-115).

	Regarding claim 9, Ebisuno further teaches wherein the first back gate signal and the second back gate signal are adjusted in a unit of a frame of input image data (fig. 5, ¶ 156-168; see also figs. 13-14).

	Regarding claim 10, Ebisuno further teaches wherein the integrated driver comprises an output configured to output the first back gate signal to the first back gate signal applying line and the second back gate signal to the second back gate signal applying line (figs. 1-2, ¶ 102-115, bias wires 165 connected to back gate electrodes of drive transistors; see also figs. 9-10, ¶ 202-209, reference power line may be used as bias line; see also ¶ 18-19).
	Ebisuno fails to explicitly teach an output pad.  However, Examiner takes official notice that the use of output pads in driving circuits for displays is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shin in view of Ebisuno with the well-known output pad since such a modification achieves the predictable result of providing connection between a circuit and a signal line.

	Regarding claim 11, Shin discloses a display apparatus comprising: a display panel comprising a first display area, a second display area (abstract, figs. 1-3, figs. 16 and 23, see ¶ 69-73),
	a gate driver configured to output a gate signal to a gate line of the display panel (fig. 1, gate driver 120, see ¶ 67, ¶ 81-85);

	a driving controller configured to control a driving timing of the gate driver and a driving timing of the data driver (figs. 1 and 6, timing controller 303, see ¶ 67, ¶ 81-94);
	and a power voltage generator configured to generate a high power voltage and a low power voltage applied to the pixel of the display panel (figs. 1 and 6, see ¶ 67, ¶ 81-94, power supply 304),
	wherein the driving controller and the data driver form an integrated driver (figs. 1 and 6, see ¶ 67, data driver 306 and timing controller 303 may be integrated in a drive integrated circuit 300, see also ¶ 81-94).
	Shin fails to disclose a first back gate signal applying line connected to back gate electrodes of pixels in the first display area and a second back gate signal applying line connected to back gate electrodes of pixels in the second display area; and a power voltage generator configured to generate a first back gate signal applied to the back gate electrodes of the pixels in the first display area, a second back gate signal applied to the back gate electrodes of the pixels in the second display area, and wherein the power voltage generator is formed independently from the integrated driver.
	Ebisuno teaches a first back gate signal applying line connected to back gate electrodes of pixels in the first display area and a second back gate signal applying line connected to back gate electrodes of pixels in the second display area (figs. 1-2, ¶ 102-115, bias wires 165 connected to back gate electrodes of drive transistors; see also figs. 9-10, ¶ 202-209, reference power line may be used as bias line; see also ¶ 18-19);

	and wherein the power voltage generator is formed independently from the integrated driver (figs. 1-2, ¶ 102-115, bias voltage control circuit 130; see also figs. 9-10, ¶ 202-209, reference power line may be used as bias line).
	Shin and Ebisuno are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shin with the back gate structure of Ebisuno since such a modification provides a switch for causing the transition of the driving element between conducting and non-conducting states (Ebisuno, ¶ 19) and provides pixel units having a simplified structure (Ebisuno, ¶ 20).

	Regarding claim 12, this claim is rejected under the same rationale as claim 9.

	Regarding claim 13, Shin discloses wherein the integrated driver comprises: a control configured to output information regarding a level of the first back gate signal and a level of the second back gate signal to the power voltage generator (figs. 1 and 6, see ¶ 67, ¶ 81-94, power supply 304 with DC-DC converter, power supply 304 adjusts DC input voltage to generate DC power, e.g., initialization voltage);

	and an output configured to output the first back gate signal to the first back gate signal applying line and the second back gate signal to the second back gate signal applying line (figs. 1-2, ¶ 102-115, bias wires 165 connected to back gate electrodes of drive transistors; see also figs. 9-10, ¶ 202-209, reference power line may be used as bias line; see also ¶ 18-19).
	Shin and Ebisuno fail to explicitly teach input/output pads.  However, Examiner takes official notice that the use of input/output pads in driving circuits for displays is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shin in view of Ebisuno with the well-known input/output pads since such a modification achieves the predictable result of providing connection between circuits and a signal lines.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ebisuno as applied to claim 1 above, and further in view of Kim et al. (US 2014/0028859).

	Regarding claim 2, Shin in view of Ebisuno fails to disclose wherein the integrated driver comprises: a back gate reference voltage generator configured to 
	Kim teaches wherein the integrated driver comprises: a back gate reference voltage generator configured to generate a back gate reference voltage (fig. 1, ¶ 25, ¶ 35, ¶ 55, ¶ 69-83, initialization voltage supplier divides a predetermined reference voltage into different initialization voltages);
	and a first digital to analog converter configured to convert a back gate digital signal received from the driving controller to the first back gate signal having an analog type and the second back gate signal having an analog type based on the back gate reference voltage (fig. 1, ¶ 25, ¶ 35, ¶ 55, ¶ 69-83, initialization voltage supply unit 140 includes a DAC).
	Shin in view of Ebisuno and Kim are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shin in view of Ebisuno with the voltage generator of Kim since such a modification allows different initialization voltages to be applied to predetermined areas of a display (Kim, ¶ 35, ¶ 81-83).

	Regarding claim 3, Shin discloses wherein the integrated driver further comprises: a gamma reference voltage generator configured to generate a gamma reference voltage (figs. 1 and 6, gamma voltage generator 305, see ¶ 67, ¶ 81-94);


	Regarding claim 4, Kim further teaches wherein the first back gate signal and the second back gate signal are adjusted in a unit of a horizontal line of input image data (fig. 1, ¶ 25, ¶ 35, ¶ 55, ¶ 69-83, line unit disclosed).

	Regarding claim 5, this claim is rejected under the same rationale as claims 2 and 3.

	Regarding claim 6, this claim is rejected under the same rationale as claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,037,498 (hereinafter referred to as Seo) in view of Shin and Ebisuno.

Regarding claim 1, Seo claims a display apparatus comprising: a display panel comprising a first display area, a second display area, a first back gate signal applying line connected to back gate electrodes of pixels in the first display area and a second back gate signal applying line connected to back gate electrodes of pixels in the second display area (claim 1);
a back gate signal generator configured to generate a first back gate signal applied to the back gate electrodes of the pixels in the first display area and a second back gate signal applied to the back gate electrodes of the pixels in the second display area (claim 1);
a gate driver configured to output a gate signal to a gate line of the display panel (claim 1);
a data driver configured to output a data voltage to a data line of the display panel (claim 1);
Seo fails to claim a driving controller configured to control a driving timing of the gate driver and a driving timing of the data driver, wherein the driving controller, the data driver and the back gate signal generator form an integrated driver.
Shin and Ebisuno teach a driving controller configured to control a driving timing of the gate driver and a driving timing of the data driver, wherein the driving controller, 
Seo, Shin, and Ebisuno are directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed device of Seo with the devices of Shin and Ebisuno since such a modification provides the data driver and timing controller can be integrated into a single drive integrated circuit (Shin, ¶ 67), provides a switch for causing the transition of the driving element between conducting and non-conducting states (Ebisuno, ¶ 19), and provides pixel units having a simplified structure (Ebisuno, ¶ 20).

Claims 7-13 are similarly rejected in view of the citations discussed in the above 103 rejection of claims 7-13.

Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Seo in view of Shin and Ebisuno as discussed above, and further in view of and Kim.

Regarding claim 2, Seo fails to claim wherein the integrated driver comprises: a back gate reference voltage generator configured to generate a back gate reference voltage; and a first digital to analog converter configured to convert a back gate digital signal received from the driving controller to the first back gate signal having an analog type and the second back gate signal having an analog type based on the back gate reference voltage.

	Seo in view of Shin and Ebisuno and Kim are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Seo in view of Shin and Ebisuno with the voltage generator of Kim since such a modification allows different initialization voltages to be applied to predetermined areas of a display (Kim, ¶ 35, ¶ 81-83).

	Claims 3-6 are similarly rejected in view of the citations discussed in the above 103 rejection of claims 3-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Cho et al. (US 2021/0027719)
Teraguchi (US 2019/0019458)
Dao et al. (US 2018/0088699)
Miyake (US 2017/0352313)
Takahashi et al. (US 2017/0186371)
Miyake (US 2013/0069068)
Ebisuno et al. (US 2012/0169707)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626